Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to teach or reasonably suggest a method for controlling operation of a lighting system comprising “determining, by the one or more control devices, a difference between the dosage amount and a threshold dosage amount; and determining, by the one or more control devices, a duration to provide the second light output based, at least in part, on the difference between the dosage amount and the threshold amount”, in combination with the other limitations of the claim.
Dependent claims 2-3, 6-16 are allowed by virtue of its dependency.
Regarding claim 17, the prior art fails to teach or reasonably suggest a lighting system comprising “determining, by the one or more control devices, a difference between the dosage amount and a threshold dosage amount; and determining, by the one or more control devices, a duration to provide the second light output based, at least in part, on the difference between the dosage amount and the threshold amount”, in combination with the other limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831